Citation Nr: 9907473	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anosmia (loss of 
sense of smell).

2.  Entitlement to service connection for hearing loss 
disability of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, found that the 
claim for service connection for loss of sense of smell was 
not well-grounded and denied the claim.  The RO also denied 
service connection for hearing loss disability of the left 
ear.


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the 
veteran's anosmia is related to service and the claim for 
service connection for anosmia is not plausible.

2.  The record contains no competent (medical) evidence that 
the current hearing loss disability in the left ear is 
related to disease or injury incurred during service; the 
claim for service connection for hearing loss disability of 
the left ear is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for anosmia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); § 3.303 (1998).

2.  The claim for service connection for hearing loss 
disability of the left ear is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in each case is 
whether the veteran has submitted well-grounded claims.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  If 
a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served continuously for 90 days or more during a 
period of war and certain chronic diseases become manifest to 
a compensable degree within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

I.  Service Connection for Anosmia

The veteran contends that he first noticed some loss of sense 
of smell in the Air Force and that it gradually worsened to 
the point where, after about a year in service, he could not 
smell anything anymore.  He noted in his notice of 
disagreement that, at the time of his discharge from service, 
he told the doctor about his loss of sense of smell and was 
told to go to the VA hospital to get it checked out, but he 
was too busy to go.  He further contends that a doctor has 
told him that the jet fuel he was exposed to during service 
(JP4 fuel) caused him to lose his sense of smell.  

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of loss of sense 
of smell or anosmia.  There is no medical evidence 
contemporaneous with service demonstrating that he 
experienced loss of sense of smell.

A VA examination report dated in June 1971 demonstrates that 
the veteran did not complain of loss of sense of smell.  It 
was noted that his nose, sinuses, mouth and throat were 
normal.

A medical report and clinical records from Leon Neiman, M.D, 
of an examination of the veteran in December 1996, 
demonstrate that the veteran reported difficulty smelling for 
27 years, exposure to jet fuel from 1967 to 1971 and a 
problem with smell following that exposure.  He reported that 
he was taking sinus and allergy medications.  The pertinent 
diagnoses were anosmia, vasomotor, possible allergic 
rhinitis, and deviated septum.  Dr. Neiman further noted that 
"[a]nosmia may be secondary to chemical exposure in past.  
Contributing factor may also be allergies and deviated 
septum."

A VA examination report dated in July 1997 demonstrates that 
the veteran reported having been exposed to jet fuel in the 
service and that, since his discharge from the service, he 
has been unable to smell.  A physical examination showed that 
there was slight deviation of the nasal septum.  The VA 
examiner rendered a diagnosis of history of total anosmia, 
cause unknown.

In January 1998, the veteran submitted lay statements from 
his wife, sister, and mother.  The statements indicate that 
the veteran had normal sense of smell prior to service and 
lost his sense of smell during service.

The veteran testified at a personal hearing in May 1998.  He 
stated that he was a crew chief in the Air Force and was 
exposed to JP4 jet fuel about 1/2 to 2 hours everyday.  He 
explained that the refueling was over the wing and indicated 
that he was exposed to a lot of fumes.  He also testified 
that he worked with zinc chromate and, one time, while he was 
working on an aircraft, the zinc chromate made him totally 
nauseous.  He was helped by other servicemen who wanted to 
take him to the medical personnel, but he did not seek any 
medical treatment at that time.

The Board finds that the claim for service connection for 
anosmia is not well grounded.  The service medical records 
are negative for anosmia during service.  The earliest 
medical evidence of the disorder is in December 1996, 
approximately 25 years after separation from service.  The 
medical opinion from Dr. Neiman is too speculative as to the 
cause of the anosmia, noting that chemical exposure, as well 
as allergies and deviated septum, "may" have caused the 
anosmia.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(suggesting that a doctor's opinion, expressed in terms of 
may, was too speculative, on its own, to establish a well-
grounded claim); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992) (holding that a doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well ground the claim).  The VA examiner 
determined that the cause of the anosmia was unknown.  The 
lay statements, as well as the veteran's testimony, do not 
provide competent (medical) evidence of a nexus between the 
veteran's anosmia and service.  A lay person is competent to 
testify about the symptoms that the veteran experienced 
during service or thereafter, but lay people are not 
competent to render a medical diagnosis, or to offer a 
medical opinion attributing a disability to service or to an 
incident of service origin, as this requires medical 
expertise.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent (medical) evidence that the current 
anosmia is related to exposure to jet fuel during service, or 
any disease or injury incurred in service.  The evidence of 
record shows that the earliest medical evidence of anosmia is 
approximately 25 years after service.  Therefore, the Board 
concludes that the claim of entitlement to service connection 
for anosmia is not well grounded and must be denied.

II.  Service Connection for Hearing Loss of the Left Ear

The veteran contends that he was exposed to acoustic trauma 
during service from jet engine noise and that his current 
hearing loss in the left ear is related to service.  The 
veteran indicated that for about four years of his service 
time, he was on the flight line and exposed to jet engine 
noise approximately two to three hours a day.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The veteran stated in his notice of disagreement that, at the 
time of his discharge from service, he told the doctor about 
his hearing and the doctor told him to go to the VA hospital 
to get it checked out, "but life and raising a family kept 
me away."  The service medical records, however, are 
negative for complaints of or treatment for hearing 
impairment.  Additionally, the service medical records are 
negative for a diagnosis of hearing loss disability for VA 
purposes.  During service, the veteran's hearing was tested 
on numerous occasions and did not show a hearing loss 
disability.

A VA examination report dated in June 1971 demonstrates that 
the veteran's ears were normal and no hearing loss was noted.  
An audiogram was not done to provide specific measurement of 
the auditory acuity.

The medical report from Dr. Neiman of an examination in 
December 1996 notes that the veteran reported hearing loss of 
many years and that he had a positive history for noise 
exposure.  The medical report demonstrates that an 
examination of the ears revealed that the left canal was 
clear and there was mild injection drum.  The medical report 
and an audiogram report, dated in December 1996, show normal 
right ear hearing acuity and left ear high frequency 
sensorineural hearing loss.  Dr. Neiman noted in his medical 
report that speech discrimination was "excellent bilaterally 
at normal levels."

A VA audiology examination report dated in July 1997 shows, 
for the left ear, a 10 decibel loss at 500 Hertz, a 15 
decibel loss at 1000 Hertz, a 20 decibel loss at 2000 Hertz, 
a 35 decibel loss at 3000 Hertz, and a 40 decibel loss at 
4000 Hertz.  Speech recognition, as measured by the Maryland 
CNC word list was 92% in the left ear.  The pertinent 
diagnosis was high frequency sensorineural hearing loss, left 
ear.  The examiner did not indicate the cause of the hearing 
loss disability.

The lay statements from the veteran's sister and mother 
indicate that the veteran did not have a hearing problem 
before service.  The statement from the veteran's wife 
indicates that he had a hearing problem before they met while 
he was in the service stationed in England.  The veteran's 
sister reported that she noticed the veteran's hearing loss 
immediately after he returned from service.

At the hearing in May 1998, the veteran testified that he 
served for four years and three months in the Air Force and 
was a crew chief.  He stated that he was on the flight line 
for about four years of his service time and around jet 
engine noise for approximately two to three hours a day.

The Board finds that the claim for service connection for 
hearing loss disability of the left ear is not well grounded.  
The service medical records are negative for left-ear hearing 
loss disability during service.  The earliest medical 
evidence of a hearing loss disability in the left ear is in 
December 1996, approximately 25 years after separation from 
service.  The medical records from Dr. Neiman as well as the 
examiner at the VA audiology examination in July 1997 do not 
provide evidence as to the cause of the left-ear hearing 
loss.  Therefore, the evidence of record provides no medical 
nexus between the current left-ear hearing loss disability 
and service.  The lay statements and the veteran's testimony 
and statements do not provide competent (medical) evidence of 
a medical nexus between the veteran's left-ear hearing loss 
and service because, as lay people, they are not competent to 
render a medical diagnosis, or to offer a medical opinion 
attributing a disability to service or to an incident of 
service origin, as this requires medical expertise.  Heuer, 7 
Vet. App. at 384; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.

The evidence does not show that the veteran was involved in 
combat service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991), which provide that special 
considerations attend the cases of combat veterans, is not 
applicable in this case.

There is no competent (medical) evidence that the current 
left-ear hearing loss disability is related to disease or 
injury incurred in service.  The earliest medical evidence of 
left-ear hearing loss disability is approximately 25 years 
after service.  Therefore, the Board concludes that the claim 
of entitlement to service connection for hearing loss 
disability of the left ear is not well grounded and must be 
denied.

In reaching this determination, the Board recognizes that the 
issue of entitlement to service connection for hearing loss 
disability of the left ear is being disposed of in a manner 
that differs from that used by the RO, that is, whether the 
claim is well rounded rather than whether the veteran is 
entitled to prevail on the merits.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board 
concludes that the veteran has not been prejudiced by its 
approach in this case.  In assuming that the claim was well 
grounded, the RO effectively accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  See generally Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

The appeal for entitlement to service connection for anosmia 
is denied.

The appeal for entitlement to service connection for hearing 
loss disability of the left ear is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals




- 9 -


- 1 -


